sin department of the treasury internal_revenue_service washington d c date jul employer_identification_number contact person id number telephone number op c dear sir or madam this responds to your request_for_ruling dated date as supplemented by your letters dated date date and date concerning the effect of the internal_revenue_code and income_tax regulations resulting from proposed changes in your activities described below you were determined to be exempt from federal income taxes because you are described in sec_507 c of the internal_revenue_code your stated purpose and your principle activity is the operation of a nursing and assisted living facitity in an atmosphere conducive to the customs and traditions of a particular religion admission to your facility is given to members of this particular religious group on a priority basis you have been engaged in the operation of a nursing care and assisted living facility since your inception several decades ago because of demographic changes in the locality where your facility is located you have sustained substantial operating deficits your board_of directors has concluded it is no longer feasible to continue to operate your present facility and that continuation of your charitable purpose depends on your ability to relocate to a different city within the same state of your present facility to accomplish this you have budget which has a fixed per-bed maximum in addition your agreement gives you the right to require the developer to provide space and equipment necessary to enable you to provide services and environment conducive to the same particular religious group you presently accommodate if you exercise this right you have agreed to pay the added cost of such special facilities and equipment in exchange for the guaranteed use of these special facilities until a specified date some years from the date of the agreement when construction is complete you intend to obtain conventional financing to pay construction costs in addition to the above terms you agreed to lease the facility to the developer on terms that will enable you to amortize the loan you used to acquire the facilities this lease agreement obligates the developer to operate the home in an environment enriched to serve the needs of your particular religious customs and traditions for the full year term of the lease other terms of the lease agreement obligate i in re the developer to operate the new facility in the same manner except for operating deficits as you previously operated your facility tn other terms of the lease agreement you indicate you may sell the facility in the second year of the lease to the developer at fair_market_value determined by an independent_appraiser with certain minimum and maximum price guarantees established and you have granted the developer an option for this purpose pursuant to the terms of the option agreement the buyer is obligated to operate the home in a manner sensitive to the religious customs and traditions discussed above in the event the developer fails to exercise its option you may terminate the lease and offer it for sale to a third party intention to continue to provide religious accommodations whether you seil pursuant to the option agreement or to a third-party purchaser sums you obtain from the lease or sale of your facility will be used to further your stated charitable purposes it is your sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 describes organizations which are organized and operated exclusively for religious charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more purposes specified in sec_1 c -1 d i unless it serves a public rather than private interest sec_1_501_c_3_-1 of the regulations includes in its definition of the term charitable the advancement of religion revrul_76_91 1976_1_cb_149 provides that a purchase and sale transaction between an exempt_organization and an independent third party gives rise to the presumption that the purchase_price represents fair_market_value resulting in neither inurement to the benefit of private shareholders or individuais nor a transaction which serves private rather than public interests revrul_68_73 1968_1_cb_251 holds that a nonprofit organization created to minister to the non-medical needs of patients qualifies as an organization described in sec_501 of the code even though the patients were in a proprietary hospital sec_509 of the code excludes from the definition of private_foundation those organizations which normally receive more than one-third of its support from activities constituting its exempt_purpose and less than one-third from investment_income and income unrelated to its exempt_purpose sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 of the code in re sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business as defined in sec_513 that is regularly carried on less allowable deductions computed with the modifications provided in sec_512 sec_512 generally excludes rents from the computation of unrelated_business_income but sec_512 requires sums derived from debt-financed_property as defined in sec_514 shall be included sec_514 provides for the computation of the percentage of income taken into account for purposes of sec_512 income arising from debt-financed_property sec_514 defines debt-financed_property as any property held to produce income with respect to which there is acquisition_indebtedness but excepting any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purpose or function constituting the basis for its exemption under sec_501 from the information presented you are undertaking a fundamental change in your activities by transferring your operation of a facility for the aged to a for-profit operator initially this transfer will resuit from a lease arrangement with the for-profit entity and later your intention to sell to the lessee or to a third party on the same terms and conditions as agreed upon with the lessee following the transfer your activities will consist of ministering to the particular needs of residents who adhere to the religious customs and practices referred to above based upon the above cited law regulations and rulings the revised activities you describe are in furtherance of your exempt purposes because rent you expect to receive will be derived from property subject_to acquisition_indebtedness it would ordinarily be included in the computation of income from an unrelated_trade_or_business the restrictions and obligations of the lessor in the lease agreement however means substantially_all of the property will be used to conduct activities you formally included among your charitable activities the property is therefore excluded from the definition of debt-financed_property and sums are therefor deemed derived from an activity which is in furtherance of your exempt purposes based upon the above facts law and rationale we conclude your status as an organization described in sec_504 of the code will not be affected by the changes in the activities you have described your status as an organization described in sec_509 will also not be affected unless the transactions you describe result in changes to the sources of your support any benefits to your lessee arising from the payment for costs of constructing facilities needed to further the religious activities of the residents in the leased premises the lease of the facility and the sale of the facility will be incidental to your exempt_purpose and will not constitute private_inurement the operation of the new facility as a trade_or_business will not affect your status under sec_501 and sec_509 of the code unless as noted above it results in changes to the sources of your support sums you receive as lease income and any gain you realize on the sale of the facility will not be subject_to taxes imposed by sec_511 of the code in re these rulings are based on the understanding that there will be no material changes in the facts upon which they are based any such changes should be reported to the government entities te_ge customer service office tax exempt and except as we have specifically ruled in this letter we express no opinion as to the consequences of these transactions under the cited provisions or under any other provision of the code because this letter could help resolve any questions about your federal_income_tax status you should keep it with your permanent records a copy of this letter is being forwarded to the customer service office teige this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions please contact the persons whose name and telephone number are shown in the heading of this letter sincerely signed garland a oerter garland a carter manager exempt_organizations technical group
